Title: To James Madison from Robert Williams, 17 August 1805 (Abstract)
From: Williams, Robert
To: Madison, James


          § From Robert Williams. 17 August 1805, Washington, Mississippi Territory. “Since I have been acting as Governor I have been under the necessity of employing a person in the Character of clerk or private Secretary to assist me in the discharge of the duties of that office can I be allowed for this. I find the Secretary Colo West was allowed, (whilst acting without the governor[)] in this respect I have been acting without a Secretary.
          “I will farther observe that I am and shall be necessitated to continue to employ some person in that Character at all events as long as both Mr Williams the Secretary and Myself shall be engaged in the land busines as Commissioners—again having leave from the President to return to N. Carolina for my family which I shall do in a few months it will be almost impossible for the Secretary to perform those respective duties without some assistance—an allowance for a Clerk to the department of this Government will be so arranged between the Secretary and myself as to answer both of us. We hope this request will be thout reasonable and granted at least till the land Commission shall be over and until I can return from No Carolina. Colo West has had his political frolic over and all things are quiet.”
        